Citation Nr: 0607235	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  01-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for the claimed residuals 
of prostate cancer, to include as secondary to exposure to 
ionizing radiation.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a decision by the RO.  

In October 2002, the Board remanded the veteran's claim for 
further development of the record.  



FINDINGS OF FACT

1.  The veteran has a diagnosis of status post prostatectomy 
for carcinoma of the prostate.  

2.  The veteran is not shown to have manifested prostate 
cancer in service or until many years thereafter.  

3.  The veteran did not have on site participation in a test 
involving the atmospheric detonation of a nuclear device; 
participation in the occupation of Hiroshima or Nagasaki 
between August 6, 1945, and July 1, 1946; or internment as a 
prisoner of war in Japan (or service in Japan immediately 
after internment) with opportunity for exposure comparable to 
occupation forces in Hiroshima or Nagasaki.

4.  Defense Threat Reduction Agency (DTRA) estimated the dose 
reconstruction for a hypothetical aircraft flying over 
Hiroshima at an altitude of 500 feet and a speed of 250 miles 
per hour, as early as four hours after detonation, was less 
than a millirem (<0.001 rem).  

5.  The Interactive Radioepidemiological Program (IREP) of 
the National Institute for Occupational Safety and Health 
(NIOSH) estimated the likelihood that exposure to ionizing 
radiation was responsible for prostate cancer, and the 
results indicated that it was 99 percent probable that the 
probability of causation of prostate cancer by ionizing 
radiation was 0.01 %.  

6.  The currently demonstrated status-post prostatectomy for 
carcinoma of the prostate is not shown to be due to ionizing 
radiation exposure or any other event or incident of the 
veteran's period of active service during World War II.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
the residuals of prostate cancer that is due to disease or 
injury that was incurred in or aggravated by service; nor may 
prostate cancer be presumed to have been incurred therein; 
nor may prostate cancer be presumed to have been due to 
ionizing radiation exposure that was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in December 2004, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the November 2000 statement of the case and the April 2002 
and September 2005 supplemental statements of the case, the 
RO provided the regulations for service connection for his 
claim, and thereby informed the veteran of the evidence 
needed to substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

All identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  



Factual Background

The veteran's DD-214 indicates that he was a naval aviator, 
and served in the Asiatic-Pacific Theater.  He served on 
active duty from February 1943 to February 1946, and was 
awarded the American Campaign Medal, Asiatic-Pacific Campaign 
Medal, World War II Victory Medal, and Honorable Service 
Lapel Button.  

The service medical records are negative for any treatment or 
diagnosis of carcinoma of the prostate.  

A January 1991 private medical report indicates that the 
veteran had a preoperative diagnosis of prostate carcinoma.  
A prostatectomy was performed.  

The May 2000 VA examination indicates that the veteran 
reported having prostate surgery for obstruction in 1987 and 
1988.  In 1991, he underwent prostatectomy for prostate 
carcinoma.  The veteran did well subsequently.  The relevant 
diagnoses were those of status post prostatectomy for 
carcinoma of the prostate, 1991; exposure to radiation at 
Hiroshima and Nagasaki in 1945 to 1946.  

In a May 2000 statement, the veteran stated that he was 
assigned to Navy Fighter Squadron VF-36, and that squadron 
was ordered to go aboard the aircraft carrier U.S.S. Siboney, 
CVE 112, effective on August 8, 1945.  He stated that VF-36 
was part of Air Group 36.  He noted that he left the squadron 
and the U.S.S. Siboney on December 28, 1945, and held rank of 
Ensign U.S.N.R.  

The veteran stated that, during the month of October 1945, he 
made six low level flights over Hiroshima and Nagasaki, 
Japan, as a Naval Aviator flying an F6F Hellcat fighter 
plane.  The dates of the flights and the time spent over 
Hiroshima and Nagasaki were as follows:  October 7, 1945, 2.3 
hours; October 12, 1945, 3.7 hours; October 12, 1945, 3.2 
hours; October 15, 1945, 3.7 hours; October 16, 1945, 3.2 
hours; and October 16, 1945, 3.1 hours.  

He indicated that, upon completion of each flight, flight 
deck personnel of the U.S.S. Siboney would check all 
returning aircraft for exposure to ionizing radiation with a 
Geiger counter instrument.  He noted that all aircraft 
carried such high readings that the Geiger counter went up 
and off its scale.   

The veteran added that all aircraft were then hosed down with 
high pressure water to lower the readings to an acceptable 
level.  He noted that pilots and other aircraft personnel 
were never informed to take precautions of any kind, before, 
during, or after each flight to reduce or eliminate the 
dangers of having been exposed to radiation.  

A May 2000 statement submitted by Edwin F. Pierce, Captain, 
U.S.N. (retired), Commanding Officer of Fighter Squadron 36 
in 1945, indicates that U.S. Navy Fighter Squadron VF 36 was 
stationed aboard the aircraft carrier U.S.S. Siboney CVE 112 
and was stationed in Japanese waters during the months of 
October and November 1945.  

The writer stated that he was Squadron Commander of VF 36 at 
that time and held the rank of Lieutenant Commander.  He 
stated that all pilots of the squadron, including the 
veteran, had made a number of flights over Hiroshima and 
Nagasaki during that period of time.  

The writer added that all planes returning to the Siboney 
were checked for exposure to ionizing radiation and that 
those with excessive readings were hosed down with water to 
help rid the planes of the contamination.  He stated that no 
such attention was given to the pilots or flight crew 
members.  

An October 2000 letter from the Defense Threat Reduction 
Agency (DTRA) indicates that the veteran's service record 
showed that he served as a naval aviator with VF-36 from 
February 20 through December 24, 1945, aboard U.S.S. Siboney.  
It was noted that, while the veteran's squadron might have 
flown missions over Japan after the strategic atomic bombings 
of Hiroshima and Nagasaki on August 6 and 9, 1945, 
respectively, over-flight of these cities, except by the 
strike force aircraft, did not constitute participation, as 
defined by VA regulations.  

The letter further indicated that the U.S.S. Siboney visited 
Yokosuka and Nagoya, Japan, during October and November 1945.  
It was noted that Yokosuka is approximately 400 miles from 
Hiroshima and 550 miles from Nagasaki; and Nagoya is 
approximately 290 miles from Hiroshima and 440 miles from 
Nagasaki.  It was noted that the U.S.S. Siboney did not visit 
any other Japanese ports while the veteran was aboard.  

In summary, it was noted that the available military records 
did not document the veteran's presence with the American 
occupation forces in Hiroshima or Nagasaki, Japan, as 
defined.  

In an August 2001 statement, the veteran indicated that he 
had compensably disabling residuals from the treatment of his 
prostate cancer including the loss of use of the creative 
organ, that he had exposure to radiation in 1945, that he was 
not a part of the "Occupation Forces," and that his 
exposure was the result of flying at least six missions over 
the Hiroshima/Nagasaki area.  

He also stated that the F6F Hellcat was equipped with a 
"relief tube" for purposes of urination.  He stated that 
one used the "relief tube" by placing one's member into a 
funnel attached to a U-shaped piece of tubing that descended 
from the cockpit through the lower fuselage of the aircraft 
and pointed towards the rear of the F6F.  The veteran stated 
that, because this funneled tubing retained most of its 
radioactivity even after the high pressure hosing of the 
exterior of the aircraft, he suffered exposure to radiation.  

A September 2001 statement from the veteran's private doctor 
indicated that, in his medical opinion and from his personal 
knowledge of the veteran's disease, it was as likely as not 
that the veteran's prostate cancer was caused by his exposure 
to ambient radiation material, in the fall of 1945, while 
flying over and through Japanese airspace at Nagasaki and 
Hiroshima.  

A June 2005 letter from the Defense Threat Reduction Agency 
indicates that, with regard to any overflights of Hiroshima 
and Nagasaki, specific orders were issued to restrict the 
area within 50 miles of each target city from all U.S. 
military aircraft during the period four hours prior to, and 
six hours after, the nuclear strikes.  

It was noted that a dose reconstruction determined that a 
calculated dose for a hypothetical aircraft flying over 
Hiroshima at an altitude of 500 feet and a speed of 250 miles 
per hour, as early as four hours after detonation, was less 
than a millirem (<0.001 rem).  

Therefore, if the veteran had conducted flights over 
Hiroshima and Nagasaki between October 7 and 16, 1945, his 
total calculated dose would have been <0.001 rem, per flight.  
It was noted that there was no potential for internal 
exposure to the prostate resulting from these overflights.  

In August 2005, the RO referred the veteran's claim to VA 
Compensation and Pension Service, for review under the 
provisions of 38 C.F.R. § 3.311(b)(1).  

In August 2005, the Director of the VA Compensation and 
Pension Service referred the veteran's claim to the VA Under 
Secretary for Health, for review under 38 C.F.R. § 3.311.  

In an August 2005 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer stated that as per the June 
2005 letter from the Defense Threat Reduction Agency (DTRA), 
the veteran was estimated to have been exposed to a dose of 
less than 0.001 rem for each of the 6 flights made over 
Nagasaki.  

Secondly, it was noted that the sensitivity of the prostate 
to radiation carcinogenesis appeared to be relatively low and 
not clearly established.  

Thirdly, it was noted that the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) (available on the 
Internet at http://198.144.166.6/irep_niosh/) was utilized to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the prostate cancer, and the results 
indicated that it was 99 percent probable that the 
probability of causation of prostate cancer by ionizing 
radiation was 0.01 %.  

Lastly, it was stated that, in light of the above, it was 
unlikely that the veteran's adenocarcinoma of the prostate 
could be attributed to exposure to ionizing radiation in 
service.  Professional journals and volumes were cited in the 
opinion.  

In an Advisory Opinion dated in September 2005, the Director 
of the VA Compensation and Pension Service stated that a 
medical opinion from the Under Secretary advised that it was 
unlikely that the veteran's adenocarcinoma of the prostate 
resulted from his exposure to ionizing radiation in service.  

It was noted that the records reflected that the veteran was 
first exposed to ionizing radiation at age 22 and that the 
adenocarcinoma of the prostate was diagnosed approximately 45 
year after his last exposure.  

The Advisory Opinion stated that evidence from DTRA showed 
that the veteran might have been exposed to ionizing 
radiation while performing his military duties from February 
20, 1945, to December 24, 1945.  

Based on the veteran's assertions regarding flight operations 
that he conducted between October 7 and 16, 1945, DTRA 
estimated that the veteran would have been exposed to a dose 
of less than 0.001 rem for each of the six flights made over 
Nagasaki.  

The Advisory Opinion further stated that the Under Secretary 
for Health noted that the sensitivity of the prostate to 
radiation carcinogenesis appeared to be relatively low and 
not clearly established.  Calculations by the National 
Institute of Occupational Safety and Health IREP program 
found a 99-percentile value for the probability of causation 
of 0.01 %.  

The Advisory Opinion concluded by saying that as a result of 
the opinions cited and following a review of the evidence in 
its entirety, it was the opinion of VA Compensation and 
Pension Service that there was no reasonable possibility that 
the veteran's adenocarcinoma of the prostate resulted from 
radiation exposure in service.  

In an October 2005 statement, the veteran indicated that, in 
his opinion, DTRA's radiation dosage estimate was grossly 
understated, as DTRA could not have taken into account the 
exposure that a flying time of approximately 1 hour on each 
of the return flights from Nagasaki encapsulated in a 
contaminated aircraft would have exposed him to.  

He also stated that an exterior washing of the aircraft did 
nothing to reduce the radioactivity of the relief tube he had 
to use.  He noted that over one half of the relief tube was a 
metallic structure that was on the interior of the plane, and 
therefore not affected by the exterior wash down.  


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

In general, service connection for a condition, which is 
claimed to be attributable to ionizing radiation exposure 
during service, may be established in one of three different 
ways:

First, it may be presumptively service connected under 38 
U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed 
veterans.  

Second, it may be service-connected on a direct basis after 
specified development procedures are conducted under the 
special framework of 38 C.F.R. § 3.311 if the claimed entity 
is a radiogenic disease.  

Third, even if it is not a listed disease under § 3.309 or a 
radiogenic disease under   § 3.311, direct service connection 
can be established by showing that the disease was incurred 
during or aggravated by service, including presumptive 
service connection for chronic disease.  

See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. 
Brown, 11 Vet. App. 74, 77 (1998).  

Specifically, under 38 C.F.R. § 3.309(d), service incurrence 
may be presumed on a radiation basis for certain specified 
diseases when the disease becomes manifest in a "radiation-
exposed veteran" who participated in a "radiation-risk 
activity."  See also 38 U.S.C.A. § 1112(c) (West 2002).  
That is to say, if the veteran develops a listed disease and 
meets the definition of "radiation-exposed veteran," then 
service- connection will be automatically granted.  

Prostate cancer is not a disease that merits presumptive 
service connection for radiation-exposed veterans under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d)(2).  

A radiation-exposed veteran is one who participated in a 
radiation-risk activity.  38 C.F.R. 3.309(d)(3)(i).  

Radiation-risk activity, for purposes of 38 C.F.R. § 
3.309(d)(3)(ii), is defined as:

(A) on site participation in a test involving the atmospheric 
detonation of a nuclear device; (B) participation in the 
occupation of Hiroshima or Nagasaki between August 6, 1945, 
and July 1, 1946; or (C) internment as a prisoner of war in 
Japan (or service in Japan immediately after internment) with 
opportunity for exposure comparable to occupation forces in 
Hiroshima or Nagasaki.  

The regulation defines other radiation-risk activities that 
are not applicable in this case due to the dates of the 
veteran's military service.  

Second, a veteran may establish a claim under 38 C.F.R. § 
3.311 if he was exposed to ionizing radiation while in 
service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifest during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2005).  

In other words, § 3.311 creates special development 
procedures for veterans with a radiogenic diagnosis and 
allegations of radiation exposure.  

For purposes of 38 C.F.R. § 3.311 the term "radiogenic 
disease" includes the following: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; thyroid 
cancer; breast cancer; lung cancer; bone cancer; liver 
cancer; skin cancer; esophageal cancer; stomach cancer; colon 
cancer; pancreatic cancer; kidney cancer; urinary bladder 
cancer; salivary gland cancer; multiple myeloma; posterior 
subcapsular cataracts; non-malignant thyroid nodular disease; 
ovarian cancer; parathyroid adenoma; tumors of the brain and 
central nervous system; cancer of the rectum; lymphomas other 
than Hodgkin's disease; prostate cancer; and any other 
cancer.  38 C.F.R. § 3.311 (b)(2) (2005).  

The law provides that a claimant does not have to prove 
participation in the occupation of Hiroshima or Nagasaki, or 
nuclear testing.  The participation is conceded where 
military records do not establish presence or absence.  
38 C.F.R. § 3.311(a)(4)(i) (2005).  

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons or the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, and 
that he subsequently developed one of many listed diseases 
noted as radiogenic, including prostate cancer, within the 
period specified, the veteran's claim must be referred to the 
VA Under Secretary for Benefits prior to adjudication for 
further consideration as to whether it is at least as likely 
as not that the radiogenic disease resulted from the 
veteran's radiation exposure.  38 C.F.R. § 3.311(b)(1), (2), 
(c)(i) (2005).  

A third basis to establish a service connected claim for 
radiation exposure is provided under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), which permits service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

Finally, service connection may be presumed for some 
disorders, including malignant tumors, if it is shown to a 
compensable degree within 1 year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

With regard to service connection on a direct basis, the 
evidence does not show the presence of a malignant tumor 
during service or within one year following the veteran's 
separation from active duty.  

The earliest evidence that the veteran had any form of cancer 
was in 1991, approximately 45 years after the veteran's 
separation from active duty.  

The Board places significant probative value on the 
approximately 45-year gap between discharge from military 
service and the first reported medical history of cancer, and 
finds that the post-service symptomatology is too remote in 
time to support a finding of in-service onset, particularly 
given the lack of continuity of symptomatology during the 
many year gap between discharge in 1946 and the first mention 
of cancer in 1991.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  

The evidence does not show that the veteran's prostate cancer 
was present since service, or that it manifested to a degree 
of 10 percent or more within one year from separation from 
service.  

Therefore, service connection for adenocarcinoma of the 
prostate is not warranted on a direct basis or on a 
presumptive basis for chronic disease under 38 C.F.R. § 
3.309(a).  

The veteran contends that his prostate cancer was caused by 
exposure to ionizing radiation exposure during his period of 
service.  Therefore, his claim must also be considered under 
the ionizing radiation exposure provisions of the law.

The Board finds that prostate cancer is not recognized as a 
disease subject to presumptive service connection under 38 
C.F.R. § 3.309(d).  

Furthermore, the evidence does not show that the veteran had 
on site participation in a test involving the atmospheric 
detonation of a nuclear device; participation in the 
occupation of Hiroshima or Nagasaki between August 6, 1945, 
and July 1, 1946; or internment as a prisoner of war in Japan 
(or service in Japan immediately after internment) with 
opportunity for exposure comparable to occupation forces in 
Hiroshima or Nagasaki.  

Therefore, presumptive service connection for prostate cancer 
under 38 C.F.R. § 3.309(d) must be denied.  

With regard to service connection under 38 C.F.R. § 3.311, 
the Board notes that prostate cancer is a potentially 
"radiogenic disease" under these provisions.  

Following the procedures established by 38 C.F.R. § 
3.311(b)(1), (2), (c)(i), the veteran's claim was referred to 
the VA Under Secretary for Benefits.  

The September 2005 Advisory Opinion from the Director of VA 
Compensation and Pension Service noted that the DTRA analysis 
showed that the veteran may have been exposed to ionizing 
radiation while performing his military duties from February 
20, 1945, to December 24, 1945.  Based on the veteran's 
contentions regarding flight operations that he conducted 
between October 7 and 16, 1945, DTRA estimated that the 
veteran would have been exposed to a dose of less than 0.001 
rem for each of the six flights made over Nagasaki.  

The Advisory Opinion also cited the August 2005 opinion by 
the VA Chief Public Health and Environmental Hazards Officer 
which stated that the Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) was utilized to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the prostate cancer, and the results 
indicated that it was 99 percent probable that the 
probability of causation of prostate cancer by ionizing 
radiation was 0.01 %.  

The Advisory Opinion concluded by stating that in light of 
the opinions offered by DTRA and the Under Secretary for 
Health, and following a review of the evidence in its 
entirety, there was no reasonable possibility that the 
veteran's adenocarcinoma of the prostate resulted from 
radiation exposure in service.  

The Board notes that, in September 2001, the veteran's 
private doctor stated that in his medical opinion and from 
his personal knowledge of the veteran's disease, it was as 
likely as not that the veteran's prostate cancer was caused 
by his exposure to ambient radiation material in the fall of 
1945.  

Although this medical opinion provides a medical nexus, it 
does not include any specific medical reasoning or citation 
to clinical or diagnostic evidence in support of such 
conclusion.  

In particular, there is no indication that the physician had 
access to the veteran's claims file or the specialized dose 
reconstruction information used by DTRA.  

The Board notes that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, is based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

Furthermore, the Board also notes that the Court has 
consistently declined to adopt a rule that accords greater 
weight to the opinions of treating physicians.  See Chisem v. 
Brown, 8 Vet. App. 374 (1995).

Based on this evidence, the Board must conclude that the 
preponderance of evidence is against the claim of service 
connection for prostate cancer due to exposure to ionizing 
radiation.  

Finally, although the Board does not question the sincerity 
of the veteran's conviction that his prostate cancer is 
related to or had its onset during service, the Board notes 
that, as a lay person, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and based upon the 
evidence of record, his assertions alone provide no basis 
upon which to grant the claim; therefore, the appeal must be 
denied.  In light of these circumstances, the Board must 
conclude that service connection is not warranted for the 
residuals of prostate cancer.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
prostate cancer.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for the residuals of prostate cancer, to 
include as secondary to exposure to ionizing radiation, is 
denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


